Citation Nr: 1409601	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  04-22 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel
INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from April 1954 to September 1956.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of May 2001 of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for hypertension and for a low back disability.

Hearings on this matter were held before a Decision Review Officer at the RO in July 2003, and before the undersigned Veterans Law Judge in August 2006.  Copies of the hearing transcripts have been associated with the claim file.

This case has a long and tortuous history; it has been before the Board numerous times in the past, and at one time included eight separate issues.  Various grants and denials have whittled the issues down to the two listed above.  The Board's directives from its previous remands remain uncompleted.  

The issue of entitlement to a compensable initial rating for tinea pedis is the subject of a separate decision, as a different Veterans Law Judge held a hearing on that issue.  

The issues of entitlement to service connection for bilateral arm and hand disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In its previous remand of March 2013, the Board directed VA examiners to answer specific questions regarding the etiology of the Veteran's claimed disabilities.  As these questions were not answered, a remand for new opinions is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an opinion regarding the etiology of the Veteran's hypertension from an appropriate medical professional, but not by any examiner who has previously examined the Veteran.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in Virtual VA or VBMS that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  If the examiner determines that he or she cannot offer an opinion without first examining the Veteran, such an examination must be scheduled.  

The examiner is to answer the following questions: 

a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current hypertension is related to his active service?  In answering this question, the examiner is to specifically reference the Veteran's contention of suffering from hypertension during service, as well as his April 1954 medical examination that recorded a blood pressure reading of 130/70.  

b)  Is it at least as likely as not that the Veteran's hypertension was manifest to a compensable degree within one year of service?  That is, was his diastolic pressure predominantly 100 or more or his systolic pressure predominantly 160 or more?  In answering this question, the examiner must specifically reference the Veteran's contention that he was treated for hypertension within a year of his discharge from active service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Obtain an opinion regarding the etiology of the Veteran's low back disability from an appropriate medical professional, but not by any examiner who has previously examined the Veteran.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in Virtual VA or VBMS that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  If the examiner determines that he cannot offer an opinion without first examining the Veteran, then such an examination must be scheduled.  

The examiner is to answer the following questions: 

a)  From what low back disabilities does the Veteran currently suffer?

b)  Is it at least as likely as not that any identified low back disability is related to the Veteran's service or was manifest to a compensable degree within a year of the Veteran's service?  In answering this question, the examiner must address the Veteran's contention that he injured his back during his active service.  

c)  Is it at least as likely as not that any diagnosed scoliosis is the result of in-service trauma to the spine, or, in the alternative, whether any diagnosed scoliosis is congenital or developmental.  If the examiner concludes that scoliosis is congenital or developmental, then he must indicate whether it is a disease or defect as defined by VAOPGCPREC 82-90 (stating that generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease).  

If the examiner concludes that the Veteran's scoliosis is a "defect," that is that the deformity is not expected to improve or deteriorate, then he or she must offer an opinion as to whether there is any superimposed disease or injury in connection with the congenital defect (such as disc disease or arthritis); and, if so, whether it is at least as likely as not that the identified superimposed disease or injury is related to the Veteran's active service.  

If the examiner finds that congenital scoliosis is a "disease," then he or she is to offer an opinion as to whether it is at least as likely as not that it began during, or was aggravated by, the Veteran's active service.

In answering these questions, the examiner must specifically reference the June 1956 in-service chest X-ray that noted that the Veteran had an "S-formed dorsal lumbar scoliosis."

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If any of the questions posed by the Board remain unanswered, return the opinion to the examiner for clarification.  If either benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


